This suit was filed in the district court of Harris County, Texas, by Lester Settegast, hereinafter designated plaintiff, against the City of Houston and its governing officers, hereinafter designated defendants, to enjoin the issuance of $900,000.00 of city hall bonds, being the same bonds involved in Cause No. 7382, City of Houston et al. v. William McCraw, Attorney General, this day decided by this Court. [Supra, p. 127.]
On final trial in the district court, that court sustained certain pleas in abatement and demurrers filed by the defendants against the plaintiff's petition, and on plaintiff's failure to amend dismissed the cause. Settegast appealed to the Galvestion Court of Civil Appeals, and that court has certified to this Court three questions. It is only necessary to mention or answer the third question certified. The third question in effect asks this Court whether or not the petition in the district court was subject to a general demurrer; that is, whether such petition alleges facts which if true would render the City of Houston without power to issue these bonds. *Page 139 
We will not attempt to detail all the facts alleged in plaintiff's petition. It is sufficient to say that we think it raises the same law question disposed of by us in Cause No. 7382, supra. We therefore make our opinion in that case our opinion in this cause. As a consequence we answer Question No. 3 here certified as follows:
If all the facts alleged in the plaintiff's petition in the district court are taken as true, no cause of action is alleged.
Opinion delivered March 9, 1938.